Citation Nr: 0609273	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-16 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for postoperative 
fracture left medial malleolus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nathan Paul Kirschner, Associate Counsel




INTRODUCTION

The veteran had active duty service from August 1984 to 
August 1990.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an April 2002 rating decision 
by the Regional Office (RO) of the Department of Veterans' 
Affairs (VA) in St. Petersburg, Florida, that, in pertinent 
part, denied the veteran's claim for an increased evaluation 
for postoperative fracture left medial malleolus, then 
evaluated as 10 percent disabling.  In April 2004 the Board 
remanded the veteran's claim to the RO for further 
development.  After attempting the requested development the 
RO granted the veteran an increased evaluation, to 20 percent 
disabling, for his postoperative fracture left medial 
malleolus.


FINDINGS OF FACT

1.  The veteran's postoperative fracture left medial 
malleolus is manifested by a range of motion in the left 
ankle of 0 degrees of dorsiflexion and 30 degrees of plantar 
flexion.

2.  There is an additional 5 degree loss of plantar flexion 
in the left ankle due to pain.

3.  The veteran does not suffer from ankylosis of the left 
ankle.


CONCLUSION OF LAW

An evaluation in excess of 20 percent disabling for 
postoperative fracture left medial malleolus is not warranted 
according to applicable schedular criteria.  38 U.S.C.A. 
§ 1155, 5107; (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.71a, 
Diagnostic Code 5271 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Evaluation

The veteran asserts an increased evaluation is warranted for 
service-connected postoperative fracture of the left medial 
malleolus, currently evaluated as 20 percent disabling.

The Board has reviewed all the evidence in the appellant's 
claims folder, which includes, but is not limited to:  prior 
rating decisions; the appellant's contentions; the 
appellant's service medical records; a VA examination report 
dated in November 1990; a VA Bones examination report dated 
in August 1993; a VA Bones examination report dated in 
October 1994; a report from Dr. Francisco dated in January 
1995; a VA Orthopedic examination report dated in September 
2001; a VA Joints examination report dated in April 2002; a 
VA Orthopedic examination report dated in May 2005; and 
numerous VA progress notes. 

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the appellant 
or on his behalf.  Rather, the Board's analysis below will 
focus specifically on what the evidence shows, or fails to 
show, regarding the veteran's claim for an increased 
evaluation for service-connected postoperative fracture of 
the left medial malleolus.

The September 2001 VA orthopedic examination report showed 
that the veteran's left ankle had peroneal strength of 3+/5.  
He had a palpable subluxable peroneal tendon.  He was tender 
over the peroneal tendon at the level of the distal fibula.  
The examiner gave a left ankle impression of "painful left 
ankle" with recurrent instability, subluxing peroneal 
tendons and decreased peroneal strength.  No ranges of motion 
were given.

The April 2002 VA Joints examination report showed that the 
veteran's left ankle had 30 degrees of plantar flexion and 20 
degrees of dorsiflexion.  

The May 2005 VA Orthopedic examination report specifically 
pertained to the veteran's left ankle.  On examination the 
examiner found that the veteran's left ankle range of motion 
was 0 degrees (out of a possible 20 degrees) of dorsiflexion 
and 30 degrees (out of a possible 45) of plantar flexion.  X-
rays showed no acute fractures or dislocations and a 
radiopaque device projecting over the distal tibia measuring 
3.1cm long.  The examiner diagnosed the veteran with healed 
fracture of the left ankle medial malleolus.  It was also 
noted that repetitive motions of the left ankle cause a 5 
degree decrease in the veteran's left ankle plantar flexion, 
mainly due to pain.  There was some weakened movement and 
fatigue causing the decrease in range of motion.  
Dorsiflexion was not affected.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  When a question arises as to which 
of two ratings applies under a particular diagnostic code, 
the higher evaluation is assigned if the disability more 
closely approximates the criteria for the higher rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2005).  After careful consideration of the evidence, 
any reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2005).

The veteran's postoperative fracture of the left medial 
malleolus is currently evaluated as 20 percent disabling 
under 38 C.F.R. § 4.71a Diagnostic Code (DC) 5271 (2005).  
Under DC 5271 a 20 percent evaluation is warranted for marked 
limitation of motion of the ankle under DC 5271.  The Board 
notes that a 20 percent evaluation is the highest possible 
evaluation under DC 5271.  Id.

A higher evaluation is not warranted under any other 
potentially applicable diagnostic code.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  Because the veteran does 
not suffer from ankylosis of the left ankle 38 C.F.R. § 4.71a 
DC 5270 (2005) is inapplicable. 

A higher evaluation is not warranted for functional loss.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-205 (1995); VAGCOPPREC 9-98.  In this case, when 
looking at the history of the veteran's disability, the Board 
notes that the May 2005 VA Orthopedic examination report 
showed that the examiner made note of functional loss due to 
pain resulting in an additional 5 degrees of loss of motion 
in the left ankle.  The RO's November 2005 decision included 
consideration of this additional disability due to pain in 
its 20 percent evaluation of the veteran's postoperative 
fracture of the left medial malleolus.  The Board finds that 
the medical evidence did not show additional functional loss 
as to approximate the criteria for a rating in excess of 20 
percent under DC 5270, even with consideration of 38 C.F.R. 
§§ 4.40 and 4.45.  

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  However, there is no competent evidence that 
the veteran's postoperative fracture of the left medial 
malleolus causes "marked" interference with employment or 
requires frequent hospitalizations or otherwise produces 
unrecognized impairment suggesting extraschedular 
consideration is indicated.

In reaching this decision regarding this claim for an 
increased evaluation, the Board has considered the veteran's 
statements.  However, the preponderance of the evidence is 
against the claim.  The Board has also considered the 
benefit-of-the-doubt rule; however, as the preponderance of 
the evidence is against the appellant's claim, such rule is 
not for application in this case.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of letters sent to the appellant and his 
representative in February 2002 and May 2004.  The May 2004 
letter satisfied element (1) by informing the veteran that 
evidence showing that his service-connected disability had 
increased in severity was necessary to substantiate his 
claim.  It satisfied element (2) by informing the veteran 
that VA is responsible for getting relevant records from any 
Federal agency, and that VA would make reasonable efforts to 
obtain relevant records not held by any Federal agency.  
Finally, the May 2004 letter satisfied element (3) by 
informing the veteran and his representative that it is his 
responsibility to make sure that VA receives all requested 
records that are not in the possession of a federal 
department or agency.  Since these letters fully provided 
notice of elements (1), (2), and (3), see above, it is not 
necessary for the Board to provide extensive reasons and 
bases as to how VA has complied with the VCAA's notice 
requirements.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With respect to element (4), the Board notes that the AMC's 
May 2004 letter contained a specific request that the 
appellant send information describing the evidence or the 
evidence itself to VA.  In addition, he was supplied with the 
complete text of 38 C.F.R. § 3.159(b)(1) by way of an October 
2005 supplemental statement of the case (SSOC).

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, it has relied on 
communications other than the RO's VCAA notice letters to the 
appellant.  However, at bottom, what the VCAA seeks to 
achieve is to give the appellant notice of the elements 
outlined above.  Once that has been done- whether it has been 
done by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error.  

As discussed above, the appellant has been provided "a 
meaningful opportunity to participate effectively in the 
processing of [his] claim by VA."  Mayfield, 19 Vet. App. at 
128.  Therefore, "[t]he timing-of-notice error was thus 
nonprejudicial in this case."  Mayfield, 19 Vet. App. at 
128, (holding that section 5103(a) notice provided after 
initial RO decision can "essentially cure[] the error in the 
timing of notice" so as to "afford[] a claimant a 
meaningful opportunity to participate effectively in the 
processing of ... claim by VA") (citing Pelegrini, 18 Vet. 
App. at 122-24).  In light of the content-complying notice 
that the RO provided prior to sending the case to the Board 
for de novo review, the appellant was not prejudiced by the 
delay in providing content-complying notice, because, under 
these circumstance, "the error did not affect the essential 
fairness of the adjudication", Mayfield, supra (holding 
timing-of-notice error nonprejudicial where fairness of 
adjudication was unaffected because appellant was able to 
participate effectively in processing of claim).

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  Here, the RO 
satisfied its duty to assist the claimant by obtaining the 
appellant's available medical records.  The appellant was 
also afforded a VA examination.  He has not referred to any 
other pertinent evidence that he wanted VA to obtain.  The 
Board concludes, therefore, that a decision on the merits at 
this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased evaluation for postoperative fracture of the 
left medial malleolus is denied.



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


